Title: To Alexander Hamilton from William Simmons, 3 August 1799
From: Simmons, William
To: Hamilton, Alexander


          
            Sir
            Department of War Accountants Office August 3d 1799.
          
          Enclosed is my letter of the 2nd. Instt to the Secy of War upon the subject of Major Touzard & Captn. Littlefields having (by the Provision Return of Fort Wolcott for the month of June) drawn double rations as Comandg Officers from the month of March to the last of June; to which the Secy replied on the back of the same that it would be proper for me to apply to you for the information required you having had the appointment of Major Touzard to the command at Rhode Island: You will therefore be pleased to decide which of those two officers are to be considered as the Commandant: and at the same time return me the enclosed letter.
          I am, Sir respectfully Your very humbl Servt.
          
            Wm. Simmons
          
          Major Genl. Hamilton New York
        